 



Exhibit 10.1
Employment Agreement
          This Employment Agreement (the “Agreement”) is entered into as of
January 1, 2007 (the “Effective Date”) by and between Countrywide Financial
Corporation (the “Company”) and David Sambol (“Executive”).
     1. Term.
          The Company employs Executive and Executive accepts such employment,
upon the terms and conditions in this Agreement, from January 1, 2007 to and
including December 31, 2009 (the “Expiration Date”), unless earlier terminated
in accordance with the terms of this Agreement (the “Term”).
     2. Duties.
          (a) Title and Duties. Executive shall serve as President and Chief
Operating Officer of the Company and as Chairman and Chief Executive Officer of
Countrywide Home Loans, Inc. Executive’s duties hereunder shall be the usual and
customary of such offices. Executive shall have such other duties and
responsibilities, consistent with Executive’s titles, as the Chairman and Chief
Executive Officer of the Company and/or the Board of Directors of the Company
(the “Board”) shall determine from time to time. Executive agrees to devote full
business time and attention to the business of the Company. Executive shall
perform his duties to the Company faithfully and shall abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein that may be adopted from time to time by the Company.
Executive agrees to serve without additional remuneration in such executive
capacities for one or more direct or indirect subsidiaries of Company as the
Board may from time to time request, subject to appropriate authorization by the
subsidiary or subsidiaries involved and any limitations under applicable law.
          (b) Other Positions. Nothing herein shall prevent Executive, upon
prior approval of the Board, from serving as a director or trustee of other
corporations or businesses that are not in competition with the Company or with
any of the Company’s affiliates, so long as such activities are approved in
advance by the Board and do not interfere with Executive’s duty to the Company.
Nothing herein shall prevent Executive from becoming a partner or a stockholder
in any corporation, partnership or other venture not in competition with the
Company or with any of the Company’s affiliates, so long as such activities do
not interfere with Executive’s duties to the Company. Executive may make and
manage personal investments of his choice and serve in any capacity with any
civic, educational or charitable organization, or any governmental entity or
trade association, without seeking or obtaining approval by the Board, so long
as such activities and services do not interfere with Executive’s duties to the
Company.
     3. Compensation.
          (a) Base Salary. The Company will pay to Executive a base salary at
the annual rate of $1,400,000 for the calendar year 2007. Such salary shall be
earned monthly and

1



--------------------------------------------------------------------------------



 



shall be payable in periodic installments no less frequently than monthly in
accordance with the Company’s customary practices. The Company will review
Executive’s salary annually and may make annual adjustments (which may be
increases but not decreases) as determined in the sole discretion of the
Compensation Committee of the Board (the “Compensation Committee”).
Notwithstanding the foregoing, all amounts payable under this Section 3(a) that
the Company reasonably determines not to be tax deductible under Section 162(m)
of the Internal Revenue Code of 1986, as amended, (the “Code”) shall be
automatically deferred under the terms of the Countrywide Corporation Amended
and Restated Deferred Compensation Plan as it may be amended or replaced (the
“Deferred Compensation Plan”) until such time that Executive is no longer
employed by the Company or any of its subsidiaries.
           (b) Promotion Bonus. In consideration of Executive’s increased
responsibilities and efforts in 2006 associated with becoming the President and
Chief Operating Officer of the Company, Executive shall receive a cash lump sum
bonus of $2,625,000 within thirty (30) days following his execution of this
Agreement.
           (c) Annual Bonus.
          (i) The Company shall pay to Executive for each calendar year ending
during the Term of this Agreement, an incentive compensation award in an amount
determined pursuant to the terms and conditions of the Amended and Restated
Countrywide Financial Corporation Annual Incentive Plan, or such other annual
incentive plan designated by the Compensation Committee (the “Annual Incentive
Plan”) based on the Company’s Return on Equity and Net Income (as such terms are
defined for purposes of the Company’s Annual Incentive Plan). The incentive
compensation award opportunity for each year described herein shall have a
target value of $3,870,000 and a maximum value of $6,250,000. For each calendar
year ending during the Term of this Agreement, the Compensation Committee has
established performance goals such that the annual incentive opportunity will be
equal to the amount of the Net Income (“NI”) shown in the column of the table
shown below with respect to the corresponding levels of the Company Return on
Equity (“ROE”); provided, however that, in the event that the Company’s Earnings
Per Share (“EPS”) in 2007 equals or exceeds $4.30 per share, then the amount of
Executive’s incentive compensation award for 2007 shall be the greater of (A)
$5,250,000 or (B) the amount determined according to the table shown below;
provided further, that the maximum payout value of Executive’s annual incentive
award for 2007 and for any other calendar year during the Term of this Agreement
shall not exceed $6,250,000.

      Company’s Return   Share Rate on Net Income Above Return on on Equity  
Equity Target
<10%
  0.00% of NI
10%-12%
  0.275% of NI over 10% ROE
>12%
  0.275% of NI between 10% and 12% ROE, plus 0.40% of NI over 12% ROE

2



--------------------------------------------------------------------------------



 



The Company’s total equity value for purposes of Executive’s incentive
compensation award opportunity for each calendar year shall be determined as of
December 31 of the prior calendar year. In the event that an acquisition,
reorganization, merger, consolidation, share repurchase or other similar
transaction occurs during the Term, or in the event of any other material
non-recurring or unanticipated event during the Term, the Committee, after
consultation with Executive, shall adjust the Return on Equity and Net Income
targets in the table above to preserve (but not increase) the potential value of
Executive’s incentive compensation award, provided that such adjustment shall
only be made if the Committee, after consultation with Executive, reasonably
determines that the adjustment will not affect the deductibility of the
incentive compensation award under Section 162(m) of the Code.
          (ii) Any amount payable under this Section 3(c) that would exceed the
applicable limit for performance-based compensation under the Annual Incentive
Plan or that the Company otherwise reasonably determines, after consultation
with Executive, not to be deductible for federal income tax purposes under
Section 162(m) of the Code shall be deferred as set forth in Section 3(a)
hereof.
          (iii) In the event that Executive’s employment hereunder shall
terminate prior to December 31, 2009 under Section 4(a) (Disability) or Section
4(b) (death), Executive or his estate shall be entitled to receive an incentive
compensation payment for such portion of the calendar year in which the
Employment Termination Date occurs on the same terms as set forth in the
foregoing provisions of this Section 3(c) except that the amount payable
hereunder shall be adjusted by multiplying it by a fraction, the numerator of
which is the number of days during such year that Executive was employed by the
Company and the denominator of which is 365.
           (d) Equity Awards.
          (i) Grants of Equity Awards. Effective on April 1 (or the next
business day following April 1, if April 1 is not a business day) of each
calendar year beginning during the Term, Executive shall receive a long-term
incentive compensation award in the form of performance-based restricted stock
units (“RSUs”) and stock appreciation rights (“SARs”). The RSU awards and SAR
awards shall be granted pursuant to the terms of the Countrywide Financial
Corporation 2006 Equity Incentive Plan, or such other equity incentive plan or
plans as may be in effect or come into effect prior to the end of the Term (the
“Equity Plan”). The number of shares of the Company’s common stock subject to
each annual RSU award and SAR award shall be that number of whole shares that
results in a grant date value for each award of no less than $4,500,000,
resulting in an annual aggregate grant date value for the long-term incentive
compensation opportunity of no less than $9,000,000. The grant date value of an
RSU award will be determined by the Committee based on the

3



--------------------------------------------------------------------------------



 



fair market value (as defined in the Equity Plan) of the Company’s common stock
on the grant date, and the grant date value of an SAR award shall be determined
by the Committee in accordance with the same assumptions and methodologies used
to determine similar awards to the Company’s other senior officers and used to
value such awards in the Company’s financial statements for the reporting period
preceding the grant date.
          (ii) Vesting and Payment of RSUs. Not later than 90 days after January
1 of each calendar year beginning during the Term, the Committee shall provide
that each annual RSU grant shall become earned and vested in three equal annual
installments subject to the service and performance conditions set forth below.
Each annual RSU grant shall be evidenced by an award agreement that sets forth
the vesting terms approved by the Committee and provides that each annual RSU
grant shall be paid out as described herein:
               (A) One-third of the RSUs subject to the award shall become
earned and vested on the date the Committee determines that the Company’s Return
on Equity (as defined for purposes of the Equity Plan) for the calendar year in
which the RSU award is granted equals or exceeds 12%, provided that Executive
remains employed by the Company through December 31 of such year of grant.
Another one-third of the RSUs subject to the award shall become earned and
vested on the date that the Committee determines that the Company’s Return on
Equity for the first calendar year following the year of grant of the award
equals or exceeds 12%, provided that Executive remains employed by the Company
through December 31 of the first year following the year of grant. The final
one-third of the RSUs subject to the award shall become earned and vested on the
date that the Committee determines that the Company’s Return on Equity for the
second calendar year following the year of grant of the award equals or exceeds
12%, provided that Executive remains employed by the Company through December 31
of the second year following the year of grant. Upon the determination by the
Committee that the Company’s Return on Equity for any calendar year during the
three-year vesting period failed to equal at least 12% (and the vesting of the
RSU award has not previously been accelerated pursuant to the provision of
Section 3(d)(ii)(B) below), then the one-third of the RSUs originally subject to
the award that would have otherwise vested shall immediately terminate and be
forfeited. In the event that an acquisition, reorganization, merger,
consolidation, share repurchase or other similar transaction occurs during any
calendar year in the Term, or in the event any other material non-recurring or
unanticipated event occurs during any calendar year in the Term, the Committee,
after consultation with Executive, shall adjust the 12% Return on Equity vesting
target described above for such year and future years, if applicable, to
preserve (but not increase) the intended incentives and potential value of
Executive’s RSU award, provided that

4



--------------------------------------------------------------------------------



 



any such adjustment shall only be made if the Committee reasonably determines,
after consultation with the Executive, that the adjustment will not affect the
deductibility of Executive’s RSU award under Section 162(m) of the Code.
               (B) Upon a Change in Control as defined in the Equity Plan
(provided Executive’s employment has not earlier terminated) or upon Executive’s
termination of employment for any reason other than Cause or voluntary
termination without Good Reason, the unvested portion of an RSU award granted
under this Section 3(d) that has not previously been forfeited shall immediately
become 100% vested.
               (C) The RSUs shall be paid in the form of shares of the Company’s
common stock as soon as practicable, and in any event within two (2) months,
following the vesting date, provided that payment shall be delayed as provided
in Section 3(a) to the extent the Company reasonably determines, after
consultation with Executive, that the delivery of such shares would not be
deductible for federal income tax purposes under Section 162(m) of the Code.
          (iii) Vesting and Exercise of SARs.
               (A) Each annual SAR grant shall (I) be granted with an exercise
price equal to fair market value (as defined under the Equity Plan) of the
Company’s common stock on the date of grant, (II) have a term of five (5) years
and (III) provide that the value of the SAR award (if any) shall be settled in
shares of the Company’s common stock. Each grant of an SAR award shall be
evidenced by an award agreement that provides that the SAR award shall become
vested and exercisable in three equal annual installments beginning on the
December 31 immediately following the grant date, subject to Executive’s
continued employment through each such vesting date.
               (B) The vesting of each SAR award shall be accelerated upon a
Change in Control as defined in the Equity Plan (provided Executive’s employment
has not earlier terminated) or upon Executive’s termination of employment for
any reason other than Cause or voluntary termination without Good Reason.
          (iv) Other Terms of Equity Awards. The award agreements for each
annual grant of RSUs and SARs shall also contain such other terms and provisions
as reasonably determined by the Committee that are not inconsistent with the
foregoing or the other provisions of this Agreement.
          (e) Savings, Retirement and Welfare Benefit Plans. Executive shall be
eligible for participation in benefit plans, practices, policies and programs
provided by the Company (including, but not limited to, savings, retirement,
medical, prescription, dental,

5



--------------------------------------------------------------------------------



 




disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) that are generally applicable to
other executive officers of the Company, and for which he is eligible to
participate, as they are in effect from time to time.
             (f) Fringe Benefits. Executive shall be entitled to participate in
all other benefit programs, if any, that the Company makes available for
participation by its other executive officers and for which he is eligible to
participate.
             (g) Other Fringe Benefits. Executive shall be entitled to the
following additional fringe benefits:
     (i) Employer Automobile.
     During the Term of this Agreement, the Company shall provide Executive with
the use of an automobile reasonably comparable to the automobile that the
Company is providing to Executive as of the Effective Date. The Company shall be
responsible for any initial payment, monthly lease payments, taxes and license
fees and property and casualty liability insurance payments with such coverage
limits and deductible amounts as shall be reasonably acceptable to Executive.
Executive shall be responsible for all maintenance and repairs to the automobile
and all other expenses associated with the automobile. At Executive’s option,
the Company shall in lieu of the foregoing provide an automobile allowance in an
amount equal to the total of the above lease payments, taxes, license fees,
property and casualty liability insurance.
     (ii) Country Club Membership.
     The Company shall pay or cause to be paid, on Executive’s behalf, the full
amount of membership fees in Sherwood Country Club. In addition, the Company
shall reimburse Executive for all monthly club dues as well as for any
Company-related charges in accordance with the Company’s normal policy regarding
expense reimbursement.
             (h) Vacation and Sick Pay. Executive shall be entitled to paid
vacation and sick pay in accordance with the plans, policies, programs and
practices as in effect generally with respect to other executive officers of the
Company.
             (i) Reimbursement of Business Expenses. During the Term of this
Agreement, the Company shall reimburse Executive promptly for all expenditures
(including travel, entertainment, parking and business meetings to the extent
that such expenditures meet the requirements of the Code for deductibility by
the Company for federal income tax purposes or are otherwise in compliance with
the rules and policies of the Company and are substantiated by the Executive as
required by the Internal Revenue Service and rules and policies of the Company.
             (j) Business Travel Expenses. During the Term, the Company shall
bear the cost of business-related travel expenses for Executive (and his spouse)
on Company owned or

6



--------------------------------------------------------------------------------



 




leased aircraft in accordance with the terms of the Company’s aircraft policy in
effect on the date hereof.
             (k) Financial Consulting Services. During the Term, the Company
will make available financial consulting services of AYCO (or another comparable
financial consulting firm selected by Executive) substantially similar to such
services made available to senior executives of the Company from time to time.
     4. Termination.
(a) Disability.
     (i) In the event that Executive would qualify for permanent disability
benefits under the Employer’s Long Term Disability Plan (the “LTD Plan”), or if
Executive does not participate in the LTD Plan, would have qualified for
permanent disability had Executive been a participant in the LTD Plan, (a
“Disability”), Executive’s full-time employment hereunder may be terminated, by
written Notice of Termination from the Company to Executive.
     (ii) The Company shall continue, from the Termination Date (as defined in
Section 4(g) below) until Executive’s death or the fifth anniversary of such
notice, whichever first occurs (the “Disability Payment Period”), (A) to pay
compensation to Executive, in the same manner as in effect immediately prior to
the Termination Date, in an amount equal to (I) fifty percent (50%) of
Executive’s base salary in effect immediately prior to the termination, minus
(II) the amount of any cash payments to him under the terms of the Company’s
disability insurance or other disability benefit plans and under the terms of
the Company’s tax-qualified defined benefit pension plan, and any compensation
he may receive pursuant to any other employment and (B) to provide health and
life insurance benefits at least as favorable as those provided to him
immediately prior to his Termination Date; provided, however, that any life or
health insurance benefit shall cease immediately if Executive becomes entitled
to a comparable benefit from other employment. In addition, in the event that
the Executive’s employment is terminated pursuant to this Section 4(a), all
non-vested stock options, SARs, RSUs and other equity incentive compensation
awards held by him on the Termination Date shall become immediately and fully
vested and/or exercisable, as applicable.
     (iii) The determination of Disability shall be made only after 30 days
notice to Executive and only if Executive has not returned to performance of his
duties during such 30-day period. In order to determine Disability, both the
Company and Executive shall have the right to provide medical evidence to
support their respective positions, with the ultimate decision regarding
Disability to be made by a majority of the Company’s disinterested directors.
             (b) Death. In the event that Executive shall die during the term of
this Agreement, the Company shall pay Executive’s base salary for a period of
twelve (12) months

7



--------------------------------------------------------------------------------



 




following the date of his death and in the manner otherwise payable hereunder,
to such person or persons as Executive shall have directed in writing or, in the
absence of a designation, to his estate (the “Beneficiary”). The Company shall
also pay the cost of premiums for continuation health care coverage under
Section 4980B of the Code (“COBRA”) (or, if applicable, the continued health
coverage provisions under Section 1366.20 et seq. of the California Health &
Safety Code or Section 10128.50 et seq. of the California Insurance Code
(“Cal-COBRA”)) for the Executive’s dependents who are covered at the time of his
death for a period twelve (12) months following Executive’s death or, if less,
the maximum period such coverage is available under COBRA or Cal-COBRA, as
applicable. In addition, in the event Executive’s employment is terminated
pursuant to this Section 4(b), all non-vested stock options and other equity
incentive compensation awards held by Executive on the Termination Date shall
become immediately and fully vested and/or exercisable, as applicable. If
Executive’s death occurs while he is receiving payments for Disability under
Section 4(a)(ii) above, such payments shall cease and the Beneficiary shall be
entitled to the payments and benefits under this Subsection (b), which shall
continue for a period of twelve months thereafter at the full rate of
compensation in effect immediately prior to the Disability. This Agreement in
all other respects will terminate upon the death of Executive; provided,
however, that the termination of the Agreement shall not affect Executive’s
entitlement to all other benefits to which he has become vested or which are
otherwise payable in respect of periods ending prior to its termination.
          (c) Cause. The Company may terminate Executive’s employment under this
Agreement for “Cause.” A termination for Cause is a termination by reason of
(i) a material breach of this Agreement by Executive (other than as a result of
incapacity due to physical or mental illness) which is committed in bad faith or
without reasonable belief that such breach is in the best interests of the
Company and which is not remedied within a reasonable period of time after
receipt of written notice from the Company specifying such breach,
(ii) Executive’s failure to comply with directions of the Board or the Chief
Executive Officer of the Company that is not remedied within a reasonable period
of time after receipt of written notice from the Board or the Chief Executive
Officer specifying such failure, (iii) any act by Executive of (A) fraud or
intentional misrepresentation or (B) embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any direct or indirect
subsidiary or affiliate of the Company, (iv) Executive’s willful violation of
any law, rule or regulation in connection with his duties (other than traffic
violations or similar offenses); (v) Executive’s commission of any act of moral
turpitude, (vi) Executive’s conviction by a court of competent jurisdiction of a
felony, or (vii) entry of an order duly issued by any federal or state
regulatory agency having jurisdiction in the matter removing Executive from
office of the Company or its subsidiaries or permanently prohibiting him from
participating in the conduct of the affairs of the Company or any of its
subsidiaries. If Executive shall be convicted of a felony or shall be removed
from office and/or temporarily prohibited from participating in the conduct of
the Company’s or any of its subsidiaries’ affairs by any federal or state
regulatory authority having jurisdiction in the matter, the Company’s
obligations under Sections 3(a), 3(b), 3(c) and 3(d) hereof shall be
automatically suspended; provided, however, that if the charges resulting in
such removal or prohibition are finally dismissed or if a final judgment on the
merits of such charges is issued in favor of Executive, or if the conviction is
overturned on appeal, then Executive shall be reinstated in full with back pay
for the removal period plus accrued interest at the rate then payable on
judgments. During the period that the Company’s obligations under Sections 3(a),
3(b), 3(c) and 3(d) hereof are suspended, Executive shall continue to
participate in the plans, benefits and programs

8



--------------------------------------------------------------------------------



 



described in Sections 3(e), 3(f) 3(g), 3(h), 3(i), 3(j), and 3(k) until the
conviction of the felony or removal from office has become final and
non-appealable. When the conviction of the felony or removal from office has
become final and non-appealable, all of the Company’s obligations hereunder
shall terminate; provided, however, that the termination of Executive’s
employment pursuant to this Section 4(c) shall not affect Executive’s
entitlement to all benefits in which he has become vested (including, without
limitation, rights of indemnification and amounts due under Section 5) or which
are otherwise payable in respect of periods of service ending prior to his
termination of employment.
            (d) Termination by the Company Other than For Cause; Good Reason.
The Company may terminate Executive’s employment without Cause, and Executive
may terminate his employment for Good Reason.
          (i) For purposes of Section 4(d)(iii), “Good Reason” shall be deemed
to occur if the Board (A) requires Executive to report to any person or entity
other than Angelo Mozilo or the Board, (B) elects a person other than Executive
to succeed or replace Angelo Mozilo as the Company’s Chief Executive Officer
without Executive’s consent, or (C) reorganizes management so as to require
Executive to report to a person or persons other than the current Chief
Executive Officer or the Board. Executive shall not have Good Reason to
terminate employment with the Company (or otherwise have the right to claim that
he has been constructively terminated from employment) due solely to the fact
that the Company shall cease to be a public company and shall become a
subsidiary of another publicly-traded corporation.
          (ii) Except as provided in Section 4(d)(iv), if Executive’s employment
shall be terminated during the Term by the Company other than for Cause, then
(A) for a period of two years following the Termination Date (the “Severance
Period”), the Company shall (I) continue to pay to Executive his annual base
salary at the rate in effect on the Termination Date and (II) provide life and
health insurance benefits at least as favorable as those provided prior to
Executive’s termination of employment under Section 3(e) hereof, (B) the Company
shall pay to Executive, within ten (10) days after the end of each calendar year
ending during the Severance Period, an amount equal to the average of the annual
cash bonus paid or payable to Executive pursuant to Section 4(b) of his Second
Restated Employment Agreement entered into as of February 28, 2003 (the “Prior
Agreement”) and/or Section 3(c) of this Agreement, as applicable, in respect of
the two (2) calendar years immediately preceding the calendar year in which
Executive’s Termination Date occurs (the “Bonus Rate”), and (C) all stock
options, SARs, RSUs and other grants of equity incentive compensation awards
held by Executive on the Termination Date shall become immediately and fully
vested and/or exercisable, as applicable.
          (iii) Except as provided in Section 4(d)(iv), if Executive’s
employment shall be terminated during the Term by the Executive for Good Reason,
then (A) all stock options, SARs, RSUs and other grants of equity incentive
compensation awards held by Executive on the Termination Date shall

9



--------------------------------------------------------------------------------



 



be come immediately and fully vested and/or exercisable, as applicable, and
(B) the Company may award Executive such severance as determined by the Company
in its sole discretion.
          (iv) If after a “Change in Control” (as defined in the Company’s
Change in Control Severance Plan as amended and restated June 14, 2006) and
during the Term of this Agreement Executive’s employment shall be terminated by
the Company other than for Cause, or if Executive terminates his employment for
Good Reason (as defined below), then (A) the Company shall pay Executive in a
single payment as soon as practicable after the Termination Date, as severance
pay and in lieu of any further salary and incentive compensation for periods
subsequent to the Termination Date, an amount in cash equal to three times the
sum of (I) Executive’s annual base salary at Termination Date and (II) the
greater of (x) the Bonus Rate and (y) the bonus and/or incentive award paid for
the fiscal year immediately preceding the date of the Change in Control, (B) the
Company shall continue to provide for three years from the Termination Date the
life and health insurance benefits at least as favorable as those provided prior
to his termination of employment under Section 3(e) hereof, provided that the
life and health insurance coverage and benefits provided during this period
shall be no less favorable to Executive and his dependents than the most
favorable of such coverages and benefits provided Executive and his dependents
during the 90-day period immediately preceding the Change in Control or as of
any date following the Change in Control but preceding the date of Executive’s
termination and (C) all stock options, SARs, RSUs and other grants of equity
incentive compensation awards held by Executive on the Termination Date shall
become immediately and fully vested and/or exercisable, as applicable. For
purposes of this Section 4(d)(iv), “Good Reason” shall be deemed to occur if the
Company (w) requires Executive to report to anyone other than Angelo Mozilo or
his successor as Chief Executive Officer of the Company or the Board,
(x) breaches this Agreement in any material respect, (y) requires that Executive
be based anywhere more than fifty (50) miles from the office where Executive is
located as of the date hereof, or (z) a material diminution in Executive’s
status, title, position and responsibilities. Notwithstanding the foregoing, the
Executive shall not have Good Reason to terminate employment with the Company
(or otherwise have the right to claim that he has been constructively terminated
from employment) due solely to the fact that the Company shall cease to be a
public company and shall become a subsidiary of another publicly-traded
corporation.
          (v) Notwithstanding anything to the contrary in this Section 4(d), any
life or health insurance benefit shall cease immediately if Executive becomes
entitled to a comparable benefit from other employment.
            (e) Resignation. If Executive resigns voluntarily without Good
Reason as defined in Section 4(d)(i) or Section 4(d)(iv), whichever is
applicable, during the Term of this Agreement, all of his rights to payment or
benefits hereunder shall immediately terminate; provided, however, that the
termination of Executive’s employment pursuant to this Section 4(e)

10



--------------------------------------------------------------------------------



 




shall not affect Executive’s entitlement to all benefits in which he has become
vested or which are otherwise payable in respect of periods of service ending
prior to his termination of employment.
          (f) End of Term of Agreement. In the event that, at least ninety
(90) days prior to the Expiration Date, the Company has not offered Executive a
new employment agreement containing at least the same material terms as this
Agreement, and Executive ceases to be employed by the Company at the Expiration
Date (a “Qualifying Expiration”), then all non-vested stock options, SARs, RSUs
and other equity incentive compensation awards held by him shall become
immediately and fully vested and/or exercisable, as applicable, and the Company
may award such severance as determined by the Company in its sole discretion.
Executive shall also be entitled to those benefits and awards, including the
annual incentive compensation award pursuant to Section 3(c) of this Agreement
for the last year of service, in which he has become vested or which are
otherwise payable with respect to periods of service ending prior to or on the
Expiration Date. Executive shall not otherwise be entitled to any specific
severance payment or other benefits as a result of a Qualifying Expiration.
          (g) Notice of Termination. Any purported termination by the Company or
by Executive shall be communicated by a written Notice of termination (the
“Notice of Termination”) to the other party hereto which indicates the specific
termination provision in this Agreement, if any, relied upon and which sets
forth in reasonable detail the facts and circumstances, if any, claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated. For purposes of this Agreement, no such purported termination shall
be effective without such Notice of Termination. The “Termination Date” shall
mean the date specified in the Notice of Termination, which shall be no less
than 30 or more than 60 days from the date of the Notice of Termination.
Notwithstanding any other provision of this Agreement, in the event of any
termination of Executive’s employment hereunder for any reason, the Company
shall pay Executive his full base salary through the Termination Date, plus any
benefits which have been earned or become payable, but which have not yet been
paid as of such Termination Date.
          (h) Exclusive Remedy. Executive agrees that the payments contemplated
by this Agreement shall constitute the exclusive and sole remedy for any
termination of employment or this Agreement and Executive covenants not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment. Notwithstanding the foregoing, nothing in this
Agreement shall prevent or limit Executive’s receipt of vested benefits to which
Executive is otherwise entitled to receive under any contract or agreement
relating to benefit plans contemplated by Section 3 in effect as of the date of
termination, except as explicitly modified by this Agreement.
          (i) Release. The Company may condition its payments of any amounts
hereunder following termination of Executive’s employment for any reason upon
delivery to it of a full and complete release of all claims by Executive, in
form and substance satisfactory to the Board but not containing any additional
post-employment restrictions other than those contained herein. Executive
represents and warrants that as of the effective date of this Agreement he is
not aware of, and has no intention to assert, any claims against the Company in
connection with matters arising prior to the date hereof.

11



--------------------------------------------------------------------------------



 



          (j) No Limitation. The Company’s exercise of its right to terminate
this Agreement shall be without prejudice to any other right or remedy to which
it or any of its affiliates may be entitled at law, in equity or under this
Agreement.
          (k) Effect of Termination or Expiration. Notwithstanding any other
provision of this Agreement to the contrary, the termination or expiration of
this Agreement or Executive’s employment shall not affect the provisions of
Section 6 and the other provisions of this Agreement necessary to enforce the
same, and all such provisions shall, to the extent set forth in Section 6,
survive any such termination or expiration.
     5. Indemnification.
          To the fullest extent permitted by applicable law, the Certificate of
Incorporation and the By-Laws of the Company as from time to time in effect, and
any indemnity agreements entered into from time to time between the Company and
Executive, the Company shall indemnify Executive and hold him harmless for any
acts or decisions made by him in good faith while performing services for the
Company, and shall use reasonable efforts to obtain coverage for him under
liability insurance policies now in force or hereafter obtained during the Term
of this Agreement covering the other officers or directors of the Company.
     6. Covenants by Executive.
          (a) Noncompetition. Executive agrees that, during the Term and for
twelve (12) months following the termination of his employment under this
Agreement for any reason, Executive will not, directly or indirectly, without
the consent of the Board, compete directly or indirectly with the Company or any
or its subsidiaries in the businesses then conducted by the Company or any of
its subsidiaries.
          (b) Antisolicitation of Customers. Executive promises and agrees that
during the Term and for twelve (12) months following the termination of his
employment under this Agreement for any reason, Executive will not influence or
attempt to influence customers of the Company or any of its subsidiaries, either
directly or indirectly, to divert their business to any individual, partnership,
firm, corporation or other entity then in competition with the Company or any of
its subsidiaries.
          (c) Antisolicitation of Employees and Independent Contractors.
Executive promises and agrees that, during the Term and for twelve (12) months
following the termination of his employment under this Agreement for any reason,
Executive will not, directly or indirectly, (i) influence or advise any other
person to employ or solicit for employment any person who, as of the date of the
Executive’s termination of employment with the Company, in the service of the
Company, its subsidiaries or affiliates or (ii) influence or advise any person
who is or shall be in the service of the Company or any of its subsidiaries or
affiliates, to leave the service of the Company, its subsidiaries or affiliates.
          (d) Confidential Information. Executive shall hold in a fiduciary
capacity for the benefit of the Company all trade secret and other confidential
information, knowledge or data relating to the Company that shall have been
obtained by Executive during employment by the Company and that shall not be or
become public knowledge (other than by acts by Executive

12



--------------------------------------------------------------------------------



 




in violation of this Agreement). During the Term and after termination of
Executive’s employment with the Company, Executive shall not, without the prior
written consent of the Company, or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. Executive agrees that
all designs, lists, materials, books, files, reports, correspondence, records,
and other documents used, prepared, or made available to Executive during the
Term, shall be and shall remain the property of the Company. Upon the
termination of employment, all such materials shall be returned immediately to
the Company, and Executive shall not make or retain any copies thereof.
          (e) Other Agreements. Executive represents that he is not bound by the
terms of any other agreement that will interfere or conflict with the terms of
this Agreement.
          (f) Survival. The provisions of this Section 6 should survive the
expiration, suspension or termination, for any reason, of this Agreement.
     7. Section 409A.
          Notwithstanding any provision of this Agreement to the contrary, but
subject to the last sentence of this Section 7, upon Executive’s termination of
employment with the Company for any reason other than death, Executive shall not
be entitled to receive any payments of, or benefits that constitute, deferred
compensation (as defined in Section 409A of the Code (“Section 409A”)) until the
earlier of (i) the date which is six (6) months after his termination of
employment or (ii) the date of his death (the “Section 409A Period”), at which
time the Company shall pay all delayed payments to Executive in a lump sum. With
respect to any benefit that the Company cannot provide during the Section 409A
Period pursuant to the preceding sentence, Executive shall pay the cost or
premium for such benefit during the Section 409A Period and be reimbursed by the
Company therefor promptly after the end of the Section 409A Period. The Company
shall pay Executive interest on any payments or benefits that are deferred
pursuant to this Section 7 at a rate per annum equal to 110% of the applicable
short-term Federal rate under Section 127(d) of the Code in effect for the month
in which Executive’s employment terminates. The provisions of this Section 7
shall apply only if, and only to the extent, required to avoid subjecting
Executive to additional taxes and/or penalties under Section 409A.
     8. Other Provisions.
          (a) Excise Tax Gross-Up.
               (A) Except as provided in subsection (B), in the event it shall
be determined that any payment or distribution of any type, including
accelerated vesting, to or for the benefit of Executive, by the Company, any
“affiliate” (as defined in Rule 405 of the Securities Act of 1933, as amended)
of the Company, any “person”, (as the term “person” is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) who
acquires ownership or effective control of the Company or ownership of a
substantial portion of the Company’s assets (within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder) or any “affiliate” of such

13



--------------------------------------------------------------------------------



 



“person”, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (the “Payments”), is or will be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are collectively referred to as the “Excise Tax”),
then Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any income tax, employment tax or Excise Tax imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.
               (B) Notwithstanding subsection (A) or any other provision of this
Agreement to the contrary, in the event that the Payments (excluding the payment
provided for in subsection (A)) exceed by less than 10% or $100,000, the maximum
amount of Payments which if made or provided to Executive would not be subject
to an Excise Tax, Executive will not be entitled to a Gross-Up Payment and the
Payments shall be reduced (but not below zero) to the extent necessary so that
no Payment to be made or benefit to be provided to Executive shall be subject to
the Excise Tax; it being the intent of the parties that the Payments shall be
reduced only if the economic detriment to Executive (on a pre-tax basis) is less
than the greater of $100,000 or 10% of the Payments. Unless Executive shall have
given prior written notice specifying a different order to the Company to
effectuate the foregoing, the Company shall reduce or eliminate the Payments, by
first reducing or eliminating the portion of the Payments which are not payable
in cash and then by reducing or eliminating cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the “Determination” (as defined below). Any notice given
by Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing Executive’s
rights and entitlements to any benefits or compensation.
               (C) The determination of whether the Payments shall be reduced
pursuant to this Agreement and the amount of such reduction, all mathematical
determinations, and all determinations as to whether any of the Payments are
“parachute payments” (within the meaning of Section 280G of the Code), that are
required to be made under this Section, including determinations as to whether a
Gross-Up Payment is required, the amount of such Gross-Up Payment and amounts
relevant to the last sentence of this subsection (C), shall be made by an
independent accounting firm selected by Executive from among the five
(5) largest accounting firms in the United States or any nationally recognized
financial planning and benefits consulting company (the “Accounting Firm”),
which shall provide its determination (the “Determination”), together with
detailed supporting calculations regarding the amount of any Gross-Up Payment
and any other relevant matter, both to the Company and Executive by no later
than ten (10) days following the Termination Date, if applicable, or such
earlier time as is requested by the Company or Executive (if Executive
reasonably believes that any of the Payments may be subject to the Excise Tax).
If the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive and the Company with an opinion reasonably acceptable to
Executive and the Company that no Excise Tax is payable (including the reasons
therefor) and that Executive has substantial authority not to report any Excise
Tax on his federal income tax return. If a Gross-Up Payment is determined to be
payable, it shall be paid (including through withholding of taxes) to Executive
no later than the due date for payment of the Excise Tax. Any determination by
the Accounting Firm shall be binding upon the

14



--------------------------------------------------------------------------------



 



Company and Executive, absent manifest error. As a result of uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments not made
by the Company should have been made (“Underpayment”), or that Gross-Up Payments
will have been made by the Company which should not have been made
(“Overpayment”). In either such event, the Accounting Firm shall determine the
amount of the Underpayment or Overpayment that has occurred. In the case of an
Underpayment, the amount of such Underpayment (together with any interest and
penalties payable by Executive as a result of such Underpayment) shall be
promptly paid by the Company to or for the benefit of Executive. In the case of
an Overpayment, Executive shall, at the direction and expense of the Company,
take such steps as are reasonably necessary (including the filing of returns and
claims for refund), follow reasonable instructions from, and procedures
established by, the Company, and otherwise reasonably cooperate with the Company
to correct such Overpayment, provided, however, that (i) Executive shall not in
any event be obligated to return to the Company an amount greater than the net
after-tax portion of the Overpayment that he has retained or has recovered as a
refund from the applicable taxing authorities and (ii) if a Gross-Up Payment is
determined to be payable, this provision shall be interpreted in a manner
consistent with an intent to make Executive whole, on an after-tax basis, from
the application of the Excise Tax, it being understood that the correction of an
Overpayment may result in Executive repaying to the Company an amount which is
less than the Overpayment. The cost of all such determinations made pursuant to
this Section shall be paid by the Company.
          (b) Successors. This Agreement shall inure to the benefit of and be
binding upon the Company, its successors and assigns, but without the prior
written consent of Executive, this Agreement may not be assigned other than in
connection with a merger or sale of substantially all the assets of the Company
or similar transaction. The Company shall not agree to any such transaction
unless the successor to or assignee of the Company’s business and/or assets in
such transaction expressly assumes all obligations of the Company hereunder. The
obligations and duties of Executive hereby shall be personal and not assignable.
          (c) Waiver. No delay or omission by the Company or Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other rights. A waiver or consent given by the Company or Executive on any
one occasion shall be effective only in that instance and shall not be construed
as a bar or waiver of any right on any other occasion. No waiver shall be
binding unless in writing, designated as a waiver, and signed by the party
waiving the breach.
          (d) Modification. This Agreement may not be amended or modified other
than by a written agreement designated as an amendment and executed by Executive
and the Company, following approval of the Board.
          (e) Remedies of Employer. Executive acknowledges that the services he
is obligated to render under the provisions of this Agreement are of a special,
unique, unusual, extraordinary and intellectual character, which gives this
Agreement peculiar value to the Company. The loss of these services cannot be
reasonably or adequately compensated in damages in an action at law and it would
be difficult (if not impossible) to replace these services. By reason thereof,
Executive agrees and consents that if he violates any of the material provisions
of this Agreement, the Company, in addition to any other rights and remedies

15



--------------------------------------------------------------------------------



 




available under this Agreement or under applicable law, shall be entitled during
the remainder of the Term to seek injunctive relief, from a tribunal of
competent jurisdiction, restraining Executive from committing or continuing any
violation of this Agreement, or from the performance of services to any other
business entity, or both.
          (f) Severability. If any provision of this Agreement is held invalid
of unenforceable, the remainder of this Agreement shall nevertheless remain in
full force and effect, and if any provision is held invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.
          (g) No Obligation to Mitigate. Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise and, except as provided in Section 4(a)(iii) and
4(d)(iii) hereof, no payment hereunder shall be offset or reduced by the amount
of any compensation or benefits provided to Executive in any subsequent
employment.
          (h) Arbitration. The parties acknowledge that they have previously
entered into a Mutual Agreement to Arbitrate Claims (the “Arbitration
Agreement”). The parties hereby incorporate herein by reference the terms of the
Arbitration Agreement. Any dispute arising regarding this Agreement and/or any
other matter covered by the Arbitration Agreement shall be subject to binding
arbitration pursuant to the terms of the Arbitration Agreement, except as
expressly provided herein.
          (i) Complete Agreement. This instrument, the Arbitration Agreement and
the rights, duties and benefits under Company-sponsored benefit plans
contemplated under Section 3, constitute and contain the entire agreement and
understanding concerning Executive’s employment and the other subject matters
addressed herein between the parties, and supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matters hereof (including, but not limited to, the Prior
Agreement). This is an integrated document.
          (j) Withholding. All amounts payable under this Agreement are subject
to any and all withholding and other authorized deductions, as required or
permitted by applicable law.
          (k) Governing Law. This Agreement has been executed and delivered
within the State of California, and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
by the laws of the such state without regard to principles of conflict of laws.
          (l) Construction. Each party has cooperated in the drafting and
preparation of this Agreement. In any construction to be made of this Agreement,
the same shall not be construed against any party on the basis that the party
was the drafter. Without limiting the generality of the foregoing, each party
agrees that the provisions of California Civil Code Section 1654 have no
application and are expressly waived. The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect.

16



--------------------------------------------------------------------------------



 



          (m) Communications. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered, if mailed by registered, certified or
express mail, postage prepaid, or if delivered to a recognized courier service,
addressed if to Executive at Executive’s address on the Company’s payroll
records, and with a copy to McCarter & English, LLP, 245 Park Avenue, New York,
NY 10167, Attn: Steven Eckhaus, Esq. 212.609.6800 (tel), 212. 645.0452
(fax) seckhaus@mccarter.com, or if addressed to the Company, at the Company’s
principal executive offices (Attention: Chief Executive Officer). Either party
may change the address at which notice shall be given by written notice given in
the above manner.
          (n) Attorneys’ Fees in Action on Contract. If any litigation or
arbitration shall occur between the Executive and the Company, which litigation
or arbitration arises out of or as a result of this Agreement or the acts of the
parties hereto pursuant to this Agreement, or which seeks an interpretation of
this Agreement, the prevailing party in such litigation or arbitration, in
addition to any other judgment or award, shall be entitled to receive such sums
as the court or arbitrator hearing the matter shall find to be reasonable as and
for the attorneys’ fees of the prevailing party.
          (o) Execution. This Agreement is being executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.
          (p) Legal Counsel. In entering this Agreement, the parties represent
that they have relied upon the advice of their attorneys, who are attorneys of
their own choice, and that the terms of this Agreement have been completely read
and explained to them by their attorneys, and that those terms are fully
understood and voluntarily accepted by them.
          IN WITNESS WHEREOF, the parties entered into this Agreement as of the
date first above written.

                  COUNTRYWIDE FINANCIAL CORPORATION    
 
           
 
  By:   /s/ Angelo R. Mozilo    
 
           
 
           
 
  Title:   Chairman of the Board and CEO    
 
           
 
           
 
  Date:   3/27/07    
 
           
 
                EXECUTIVE:    
 
           
 
  /s/ David Sambol                   David Sambol
     
 
  Date:   3/27/07    
 
           
 
           

17